IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45080

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 380
                                               )
       Plaintiff-Respondent,                   )   Filed: March 7, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
SPENCER ALEXANDER JARRETT,                     )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and concurrent unified sentences of fifteen years, with a
       minimum period of confinement of five years, for sexual abuse of a child under
       the age of sixteen and ten years, with a minimum period of confinement of five
       years, for each of two counts of possession of sexually exploitative
       material, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Spencer Alexander Jarrett was found guilty of one count of sexual abuse of a child under
the age of sixteen, Idaho Code § 18-1506, and two counts of possession of sexually exploitative
material, I.C. § 18-1506. The district court imposed a unified sentence of fifteen years, with a
minimum period of confinement of five years, for sexual abuse and concurrent unified sentences
of ten years, with a minimum period of confinement of five years, for each of the possession



                                               1
counts, to run concurrently with the sentence for sexual abuse. Jarrett appeals, contending that
his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jarrett’s judgment of conviction and sentences are affirmed.




                                                   2